Citation Nr: 1335578	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-25 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Chicago, Illinois Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

In October 2012, the Board denied the Veteran's claim for service connection for right ear hearing loss and remanded the Veteran's claim for service connection for left ear hearing loss. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issue that the Board is deciding at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his left ear hearing loss that pre-existed service worsened during service due to his exposure to acoustic trauma, particularly at the firing range.  He reported that he did not use hearing protection during rifle training and that he experienced loud ringing in the ears for a time after his rifle training.

The Veteran was examined for entrance into active duty in August 1968.  Although that examination occurred later than the November 1, 1967 date from which the use of International Standards Organization (ISO) units can be assumed, the examination report contains a stamped indication that the audiological evaluation was in American Standards Association (ASA) units.  Converted to ISO units, the Veteran had left ear auditory thresholds of 10, 5, 5, 15, and 40 decibels at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  Given that the Veteran had a 40 decibel auditory threshold at 4000 Hertz, the Veteran is noted to have had left ear hearing loss disability as defined by VA on entry to service.  See 38 C.F.R. § 3.385.  

In October 2012 the Board remanded the Veteran's claim to obtain a medical opinion as to whether the Veteran's preexisting left ear hearing loss increased in severity during service.  Unfortunately, when the Veteran was provided a VA audiological examination in November 2012, the VA audiologist did not discuss whether the Veteran's preexisting left ear hearing loss increased in severity.  Although the examiner discussed aggravation, she did not discuss whether the Veteran's left ear hearing loss increased in severity during service.  Consequently, a new medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.) 

The Board additionally notes that when provided a VA examination in February 2009, the VA audiologist recommended that the Veteran be provided an examination by an ENT (otolaryngologist).  A review of the record does not indicate that such was provided to the Veteran.  The recommended examination should be provided to the Veteran.

A February 2013 statement of the case indicates that the Veteran's VA medical records dated from December 2007 though January 2013 had been obtained and reviewed.  The Veteran's VA treatment records dated subsequent to October 21, 2009 are not contained in the claims file or in the Veteran's electronic file.  The Veteran's VA medical records subsequent to October 21, 2009 should be obtained and included in the Veteran's claims file prior to examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA treatment records dated from October 22, 2009 to present and associate them with the claims file.

2.  When the above action has been accomplished, afford the Veteran a VA examination by an ENT with appropriate expertise to address the likely etiology of the Veteran's preexisting left ear hearing loss.  Provide the examiner with the Veteran's claims file for review.  In forming the requested opinions, the examiner should assume the credibility of the Veteran's accounts regarding noise exposure history.  The examiner should note that the Veteran had left ear hearing loss disability before he entered active duty.  The examiner should provide an opinion as to whether there is a 50 percent or better probability that the left ear hearing loss increased in severity during active service.  If the examiner finds that the Veteran's left ear hearing loss increased in severity during service, the examiner should opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability.  

The examiner should provide a complete explanation for each opinion provided.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


